      Case: 1:18-cv-00309-CAB Doc #: 31 Filed: 06/18/19 1 of 4. PageID #: 304



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO


LAURA HOFFMAN, et al.,

                 Plaintiffs,                          Case No. 1:18-CV-00309

        v.                                            Judge Christopher A. Boyko

MICHAEL C. O’MALLEY, et al.,                          Notice of Service of Subpoena on Robin Belcher

                 Defendants.


        Plaintiffs Laura Hoffman and Linda Herman hereby give notice that Plaintiffs have

perfected service, under Fed.R.Civ.P. 45, of the attached subpoena on Robin Belcher. A copy of the

proof of service is attached as Exhibit 1.

                                             Respectfully submitted,

                                             /s/ Rachel Hazelet
                                             Peter Pattakos (0082884)
                                             Rachel Hazelet (0097855)
                                             THE PATTAKOS LAW FIRM LLC
                                             101 Ghent Road
                                             Fairlawn, OH 44333
                                             330.836.8533 Phone
                                             330.836.8536 Fax
                                             peter@pattakoslaw.com
                                             rhazelet@pattakoslaw.com

                                             Attorneys for Plaintiffs


                                        Certificate of Service

       My office filed the foregoing document on June 18, 2019, using the Court’s e-filing system,
which will electronically serve this document on all necessary parties.

                                             /s/ Rachel Hazelet
                                             Attorney for Plaintiffs
Case: 1:18-cv-00309-CAB Doc #: 31 Filed: 06/18/19 2 of 4. PageID #: 305




                                                              EXHIBIT 1
Case: 1:18-cv-00309-CAB Doc #: 31 Filed: 06/18/19 3 of 4. PageID #: 306
Case: 1:18-cv-00309-CAB Doc #: 31 Filed: 06/18/19 4 of 4. PageID #: 307
